Citation Nr: 0430809	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  03-14 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for hypermobile 
bilateral pes planus.

2. Entitlement to service connection for residuals of a 
bunionectomy of the right foot.

3. Entitlement to service connection for residuals of a 
bunionectomy of the left foot.

4. Entitlement to service connection for residuals of a 
laminectomy and decompression surgery performed on the lumbar 
spine to include degenerative disc disease and radiculopathy.

5. Entitlement to service connection for residuals of 
decompression and fusion surgery performed on the cervical 
spine to include spondylosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from July 1963 to September 
1963.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Winston-Salem, North Carolina, Regional Office (RO) that 
denied service connection for the hypermobile bilateral pes 
planus, residuals of a bunionectomy of the right foot, 
residuals of a bunionectomy of the left foot, residuals of a 
laminectomy and decompression surgery performed on the lumbar 
spine to include degenerative disc disease and radiculopathy, 
and residuals of decompression and fusion surgery performed 
on the cervical spine to include spondylosis.  In June 2004, 
the veteran was afforded a personal hearing before the 
undersigned Veterans' Law Judge.  The veteran has been 
represented by the American Legion throughout this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on his part.




REMAND

The records show that the veteran sent pertinent private 
clinical documentation dated in June 2004 to his Senator.  In 
July 2004, the Senator forwarded the documentation to the 
Board.  The veteran has not waived RO consideration of the 
additional evidence.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has invalidated the 
regulations which empowered the Board to consider additional 
evidence without prior RO review in the absence of a waiver 
of such review by the veteran or his representative.  
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003).  

An August 2001 private clinical note from Emory Clinic shows 
that the veteran had received treatment from his family 
physician, A. Hemerline, M.D.  Clinical documentation of the 
cited treatment is not of record.  VA should obtain all 
relevant private treatment records that could potentially be 
helpful in resolving the veteran's claims.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).

Additionally, the Board finds that the veteran should be 
afforded VA compensation examinations to resolve the issues 
on appeal.  Before addressing the reasons for affording the 
veteran with examinations, the Board will explain the 
veteran's contentions and pertinent law.

Essentially, the veteran contends on appeal that his feet 
disorders were incurred in service and that his spine 
disorders are secondary to his feet disorders (see hearing 
transcript pp. 2-3).  The veteran's service medical records 
show that one of his foot disorder, pes planus, existed prior 
to service, and that the other foot disorder, hallux valgus, 
did not exist prior to service but manifested during active 
duty (see service entry examination dated in July 1963 and 
radiographic report dated in August 1963).  The veteran 
further argues on appeal that his pes planus did not exist 
prior to service and that his feet disorders, including his 
hallux valgus, occurred as a result of his sergeant stomping 
on his feet during basic training (see hearing transcript p. 
3).

Regarding the veteran's pes planus, the Board notes that VA 
regulation, 38 C.F.R. § 3.303(c) (2003), clearly states that 
symptoms or diseases noted from date of enlistment, as in 
this case, is conclusory unless the veteran submits evidence 
contradicting the notation on the service entry physical 
examination.  In other words, the veteran must provide clear 
and unmistakable proof that his pes planus did not exist 
prior to service.  The Board acknowledges that the veteran 
has offered lay statement affidavits attesting to the 
circumstances of the fire drill (i.e., the stomping of the 
feet); however, those affidavits do not contradict the 
notation that his pes planus did not exist prior to service.  
The affidavits only attest to the contention that the 
veteran's feet were injured during service, not that his pes 
planus did not exist prior to service.  Therefore, if the 
veteran wishes to contradict the fact that his pes planus 
existed prior to service, he should submit medical evidence 
that shows that his pes planus did not exist prior to 
service.

Furthermore, 38 C.F.R. § 4.57 (2003) underscores the 
importance of making an initial distinction between bilateral 
flatfoot as a congenital or as an acquired condition and 
delineates the distinct characters for determining whether 
the flatfoot is congenital or acquired.  The Board 
acknowledges that AF Form 618, the Medical Board Report at 
discharge, indicates that the veteran's pes planus originated 
at birth.  However, because the Medical Board at the time of 
discharge did not provide the findings for its conclusion and 
the veteran's accredited representative reiterated the lack 
of justification (see hearing transcript on p. 9), the Board 
finds that VA compensation examination is required to 
determine the etiology of the veteran's pes planus (or 
flatfoot).

Regarding the veteran's hallux valgus (or bunions), the Board 
observes that the veteran's bilateral hallux valgus 
manifested during active service and thereafter underwent 
bunionectomies of his right and left foot.  The veteran has 
claimed service connection for residuals of his 
bunionectomies.  Under VA law, service connection may only be 
granted for a current disability (see U.S.C.A. § 1110 (West 
2002)).  In this case, it is unclear from the record whether 
the veteran exhibits a disability as a result of his 
bunionectomies.  VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Therefore, the Board finds that VA 
compensation examination is required to clarify the residuals 
of his bunionectomies.

Accordingly, this case is REMANDED for the following action:  

1.  The RO must ensure that the notification 
requirements and development procedures set 
forth in 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2003) are fully complied with 
and satisfied.  This includes notifying the 
veteran (1) of the information and evidence 
not of record that is necessary to 
substantiate the claim, (2) of the information 
and evidence that VA will seek to provide, and 
(3) of the information and evidence that the 
veteran is expected to provide.  The veteran 
should also be requested to provide any 
evidence in his possession that pertains to 
the claims, including evidence showing that 
his pes planus did not exist prior to service, 
if any.  

2. The RO should request that the veteran 
provide information as to all treatment of his 
disabilities on appeal, including the names 
and addresses of all health care providers, 
clinics, and hospitals, and the approximate 
dates of treatment.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should contact all identified 
health care providers, clinics, and hospitals, 
including Dr. Hemerline, and request that they 
forward copies of all available clinical 
documentation, not already of record, 
pertaining to treatment of the veteran for 
incorporation into the record.  

3. The RO should then schedule the veteran for 
VA compensation examination(s) which are 
sufficiently broad to accurately determine the 
current nature and severity of his hypermobile 
pes planus, residuals of his bunionectomies of 
the right and the left foot, residuals of a 
laminectomy and decompression surgery 
performed on the lumbar spine to include 
degenerative disc disease and radiculopathy, 
and residuals of decompression and fusion 
surgery performed on the cervical spine to 
include spondylosis.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  Send the 
claims folder to the examiner for review.  The 
examination report should specifically state 
that such a review was conducted.  The 
examiner should include a complete rationale 
for all opinions and conclusions expressed.

a) With respect to the hypermobile pes planus, 
the examiner should determine whether his pes 
planus is congenital or acquired.  The 
examiner should provide the rationale for its 
determination with express consideration of 
38 C.F.R. § 4.57 (i.e., congenital condition 
of the flatfoot shows depression of the arch 
but no evidence of abnormal callosities, areas 
of pressure, strain or demonstratable 
tenderness).  

If a diagnosis of an acquired flatfoot is 
identified, the examiner should determine 
whether it is more likely than not (i.e., 
probability greater than 50 percent); at least 
as likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that the 
identified acquired pes planus:

?	originated during active service; 
?	increased in severity beyond its 
natural progression during active service; 
?	or is in any other way causally related 
to his period of active service?

b) With respect to the residuals of the 
bunionectomies of the left and right foot, the 
examiner should clarify whether the veteran 
manifests any residuals as a result of his 
bunionectomies.  

c) With respect to the spine disorders, the 
examiner should determine whether it is more 
likely than not (i.e., probability greater 
than 50 percent); at least as likely as not 
(i.e., probability of 50 percent); or less 
likely than not (i.e., probability less than 
50 percent) that the identified spine 
disorders:

?	originated during active service; 
?	are etiologically related to the in-
service diagnosis of bilateral hallux valgus; 
?	are etiologically related to a service-
connected disorder, if any;
?	or is in any other way causally related 
to his period of active service?

4. The RO should provide the veteran with 
adequate notice of the date and place of any VA 
examination.  A copy of all notifications must 
be associated with the claims folder.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse effects on 
his claims.  38 C.F.R. § 3.655 (2003).

5. The RO should then readjudicate the issues 
of hypermobile bilateral pes planus, residuals 
of a bunionectomy of the right foot, residuals 
of a bunionectomy of the left foot, residuals 
of a laminectomy and decompression surgery 
performed on the lumbar spine to include 
degenerative disc disease and radiculopathy, 
and residuals of decompression and fusion 
surgery performed on the cervical spine to 
include spondylosis.  If the benefits sought 
on appeal remain denied, the veteran and his 
accredited representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered, since the issuance of 
the last SSOC.  The veteran and his accredited 
representative should be given the opportunity 
to respond to the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


